 Case 2:18-cv-00382-JRG Document 46 Filed 09/18/19 Page 1 of 2 PageID #: 769




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

PACKET INTELLIGENCE LLC                           §
          Plaintiff,                              §
                                                  §
v.                                                §      CASE NO. 2:18-cv-00381-JRG
                                                  §      (LEAD CASE)
ERICSSON INC.                                     §
           Defendant.                             §


PACKET INTELLIGENCE LLC                           §
          Plaintiff,                              §
                                                  §
v.                                                §      CASE NO. 2:18-cv-00382-JRG
                                                  §      (Member Case)
NOKIA SOLUTIONS AND NETWORKS                      §
US LLC                                            §
          Defendant.                              §


                            AMENDED REPORT OF MEDIATION

        The above-captioned case was mediated by David Folsom on Wednesday, August 28,

2019, between plaintiff, Packet Intelligence LLC, and defendant, Nokia of America Corporation.

The mediation session has been suspended and a report was filed with the Court on August 29,

2019. After additional follow up with the undersigned mediator, the parties have reached a

settlement.

        Signed this 18th day of September 2019.


                                                      /s/ David Folsom
                                                      David Folsom
                                                      TXBN: 07210800
                                                      JACKSON WALKER, LLP
                                                      6002-B Summerfield Drive
                                                      Texarkana, Texas 75503
                                                      Telephone: (903) 255-3250
                                                      Facsimile: (903) 255-3265
                                                      E-mail: dfolsom@jw.com


23944928v.1 141408/00749
 Case 2:18-cv-00382-JRG Document 46 Filed 09/18/19 Page 2 of 2 PageID #: 770




                             CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a) on this 18th day of September 2019. As such, this
document was served on all counsel who are deemed to have consented to electronic service.
Local Rule CV-5(a)(3)(A).



                                                /s/ David Folsom
                                                David Folsom




23944928v.1 141408/00749
